Citation Nr: 1047598	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-18 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
November 1978 to November 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  

The Veteran appeared at a Travel Board hearing in July 2010.  A 
transcript is associated with the claims folder.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran had 
snoring and interruptions of breathing in service, and did 
complain about fatigue to medical personnel; the post-service 
medical records show a diagnosis of obstructive sleep apnea that 
has been linked to naval service.  


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is warranted.   38 
U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for obstructive 
sleep apnea.  Therefore, no further development is needed with 
respect to this claim.  

Applicable law provides that service connection will be granted 
if it is shown that the veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he developed obstructive sleep apnea 
during his lengthy service in the U.S. Navy.  

The service treatment records do not contain a diagnosis of 
obstructive sleep apnea, and there is no other documentation of a 
sleep disorder at any point in service.  The Veteran did, 
however, report to Navy mental health personnel in July 1994 that 
he was feeling fatigued, and that he had trouble sleeping.  At 
the time, the Veteran believed this to be related to problems 
with his supervisor; however, it does show that there were some 
abnormal sleep complaints in service.  

The Veteran has submitted numerous lay statements from in-service 
colleagues which document his problems with sleep during active 
service.  Indeed, a letter from a former naval supervisor 
indicated that the Veteran would snore loudly, and that he often 
times had interruptions in his breathing patterns while sleeping 
aboard USS Essex, an amphibious assault ship.  

In addition to the lay statements, the Veteran submitted two 
private medical opinions which support an in-service etiology for 
obstructive sleep apnea.  The earliest of these, dated in April 
2007, diagnosed sleep apnea, and the treating clinician stated 
that "sleep apnea does not begin suddenly; it develops over the 
years."  He went on to state that the development of sleep apnea 
was related to "aging, loss of tone in the airway, and weight 
gain."  As there are numerous medical factors which contribute 
to the disorder, and as it isn't something which happens 
suddenly, the private clinician (a Ph.D in sleep medicine), 
stated that although not a certainty that the disorder started in 
service, "it was at least as likely as not" that obstructive 
sleep apnea began in service.  A second medical note, dated in 
July 2010, was authored by the Veteran's private physician.  This 
document states that the private doctor reviewed the relevant 
service treatment records, and that in his opinion, obstructive 
sleep apnea was present during the Veteran's naval service from 
1978-1998.  

The only negative nexus opinion was posited by a VA examiner, who 
in October 2008 determined that there was insufficient evidence 
to opine as to whether obstructive sleep apnea had causal origins 
in service.  This examiner initially stated that it was not at 
least as likely as not that sleep apnea began in service, even 
with the noted in-service complaint of fatigue; however, upon 
coming to his conclusion, he stated that it would be "impossible 
to resolve the issue without resort to speculation."  Thus, 
there isn't much of a rationale associated with this opinion, and 
it cannot be given much significant probative weight.  

Essentially, the Board notes the in-service complaint of fatigue, 
the reports of snoring and breathing problems by the Veteran's 
shipmates, and the two well-rationalized private medical opinions 
which support the Veteran's contentions as highly supportive of 
the claim for service connection.  Indeed, the private medical 
opinions note the disease process of obstructive sleep apnea, and 
the later opinion was specifically based on a review of the 
service treatment records, which note a documented consult for 
fatigue (which the Veteran felt, at that time, was related to 
work stress).  Given this, the Board must conclude that the 
preponderance of the evidence is supportive of a finding of 
service connection, and the claim will be granted.  


ORDER

Entitlement to service connection for obstructive sleep apnea is 
granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


